     4:20-cv-03019-JMG-CRZ Doc # 20 Filed: 07/08/20 Page 1 of 5 - Page ID # 139



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

    THOMAS JACKSON,

                         Plaintiff,                                  4:20-CV-3019

    vs.
                                                          MEMORANDUM AND ORDER
    SMART-FILL MANAGEMENT
    GROUP, INC., et al.,

                         Defendants.



          This matter is before the Court on defendant William Brazell's motion
(filing 8) to dismiss Jackson's complaint pursuant to Fed. R. Civ. P. 12(b)(6).
For the reasons set forth below, the Court will grant Brazell's motion.


                                      I. BACKGROUND1
          Smart-Fill is a "Group Purchasing Organization" for over 600
independent pharmacies (known as members) in 17 states, including
Nebraska. Filing 9 at 8. In other words, Smart-Fill negotiates with large
pharmaceutical suppliers on behalf of its members as a group to get better
prices. See filing 9 at 8. The Astrup family owns Smart-Fill. Filing 9 at 2, see
filing 1-1 at 2-3. In the early 2000s,2 Smart-Fill hired Jackson to solicit, serve,
and retain members for Smart-Fill's network. See filing 1-1 at 3; filing 9 at 8.



1   For a more thorough review of the facts, see the Court’s memorandum and order regarding
Jackson’s motion to dismiss defendant Smart-Fill’s counterclaims.

2   Jackson alleges he started in about 2001 (filing 1-1 at 3), while Smart-Fill alleges he started
in 2004 (filing 9 at 8). Jackson’s exact start date is immaterial to this motion.
    4:20-cv-03019-JMG-CRZ Doc # 20 Filed: 07/08/20 Page 2 of 5 - Page ID # 140




And in July 2019, Jackson and Smart-Fill entered into a two-year employment
agreement, which was signed by Brazell as President of Smart-Fill and Astrup
Company.3 Filing 1-1 at 11-13. Jackson also entered into a non-competition
and non-solicitation agreement (filing 1-1 at 18-21) as a condition of his
continued employment. Filing 1-1 at 2-3, filing 9 at 3. But the copy provided to
the Court is not signed by anyone purporting to bind Smart-Fill. See filing 1-1
at 20-21.
         At the beginning of October 2019 Smart-Fill allegedly breached the
employment agreement and on October 3, 2019, Jackson resigned. Filing 1-1
at 5. Thereafter, Jackson sued defendants for breach of contract and injunctive
relief. See filing 1-1. Brazell then filed a motion to dismiss because, as a matter
of law, Jackson has not stated a claim against Brazell in his individual
capacity. Filing 8.


                                II. STANDARD OF REVIEW
         To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint
must contain sufficient factual matter, accepted as true, to state a claim to
relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged. Id. While the Court must accept as true all facts



3   It is not clear from the filings what precise position(s) Brazell held. The offer of employment
was signed by Brazell as “President of Astrup Company” and appears on Astrup Companies
letterhead. Filing 1-1 at 11-12. But the attached Commission Information was signed by
Brazell as President of Smart-Fill. Filing 1-1 at 13. And defendants assert that Brazell was
in fact President of Smart-Fill, see filing 8-1 at 3, but deny that he was President of co-
defendant Astrup Drug, Inc., see filing 9 at 2.


                                                -2-
  4:20-cv-03019-JMG-CRZ Doc # 20 Filed: 07/08/20 Page 3 of 5 - Page ID # 141




pleaded by the non-moving party and grant all reasonable inferences from the
pleadings in favor of the non-moving party, Gallagher v. City of Clayton, 699
F.3d 1013, 1016 (8th Cir. 2012), a pleading that offers labels and conclusions
or a formulaic recitation of the elements of a cause of action will not do. Iqbal,
556 U.S. at 678. Determining whether a complaint states a plausible claim for
relief will require the reviewing court to draw on its judicial experience and
common sense. Id. at 679.
      When deciding a motion to dismiss under Rule 12(b)(6), the Court is
normally limited to considering the facts alleged in the complaint. If the Court
considers matters outside the pleadings, the motion to dismiss must be
converted to one for summary judgment. Fed. R. Civ. P. 12(d). However, the
Court may consider exhibits attached to the complaint and materials that are
necessarily embraced by the pleadings without converting the motion. Mattes
v. ABC Plastics, Inc., 323 F.3d 695, 697 n.4 (8th Cir. 2003).


                               III. DISCUSSION
      Brazell argues that Jackson's complaint is devoid of any theory of
personal liability against him and therefore must be dismissed. The Court
agrees.
      Under Nebraska law, a corporation's officers are generally not liable to
third persons for corporate acts or debts, simply by reason of an official relation
with the corporation. Walker v. Walker Enterprises, Inc., 532 N.W.2d 324, 331
(Neb. 1995). A corporation's officers and directors are in the same position as
agents of private individuals and are not personally liable on a corporation
contract unless the corporate officers and directors purport to bind themselves,
or have bound themselves, to performance of the contract. Id. Where an
obligation is that of a principal, a court cannot enforce the obligation against



                                       -3-
     4:20-cv-03019-JMG-CRZ Doc # 20 Filed: 07/08/20 Page 4 of 5 - Page ID # 142




the agent as long as he is merely acting as an agent. Hecker v. Ravenna Bank,
468 N.W.2d 88, 94 (Neb. 1991).
         For instance, in Walker, the court held that two corporate officers were
not individually liable because it was clear from the signed agreement at issue
that they intended to bind the corporation, and not themselves. 532 N.W.2d at
331. The court reasoned that the word "by," which appeared before their
signatures, and the inclusion of their official titles, which appeared after their
signature and typed names, indicated that they were acting on behalf of the
entity Id.
         Here, Brazell signed the employment offer letter and the commission
information as President of Astrup Company and President of Smart-Fill,
respectively. And the employment offer letter appeared on Astrup Companies
letterhead. Jackson is suing the defendants solely on theories that arise from
the employment agreement and the non-solicitation agreement, which from
the evidence before the Court, Brazell didn't even sign.4 Of further note,
Jackson has not responded to Brazell's motion to dismiss or offered a theory of
liability that would implicate Brazell individually. Accordingly,


         IT IS ORDERED:


         1.     Brazell's motion to dismiss Jackson's complaint (filing 8) is
                granted.




4   The language of the agreement also supports Brazell's position—“This non-competition and
non-solicitation agreement is made between Smart-Fill Management Group, Inc. . . . and
Thomas Jackson, Individually.” Filing 1-1 at 18.


                                             -4-
4:20-cv-03019-JMG-CRZ Doc # 20 Filed: 07/08/20 Page 5 of 5 - Page ID # 143




   2.    Jackson's claims (filing 1-1) against William Brazell are
         dismissed.


   3.    Brazell is terminated as a party.


   Dated this 8th day of July, 2020.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -5-
